IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 9, 2007

                                       No. 06-41764                   Charles R. Fulbruge III
                                                                              Clerk

ARMANDO ADAME

                                                  Plaintiff - Appellee
v.

T M FLOWERS, Sergeant; S J SUH; CHAD PEEK; S PACE

                                                  Defendants - Appellants



     Appeal from the United States District Court for the Eastern District of
                              Texas, Texarkana
                                 5:05-CV-200


Before JOLLY, DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
       Armando Adame (“Adame”), an inmate of the Texas Department of
Criminal Justice–Correctional Institutions Division, proceeding pro se, filed this
suit against a number of defendants, raising claims under 42 U.S.C. § 1983.
Adame complains of an assault in which he and two other inmates were injured
by four members of a rival gang. Adame says that these inmates were let out of
their cells without being searched, despite regulations requiring that they be
brought out individually and after a search, and were then allowed into the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 06-41764

section where he was staying. He further complains that during the assault the
officers on duty failed to open the section door to allow him to escape.
      The defendants moved for summary judgment based on their asserted
entitlement to qualified and Eleventh Amendment immunity. The magistrate
judge recommended dismissal of all claims against the defendants in their
official capacities based on Eleventh Amendment immunity, but recommended
that the defendants’ motion for summary judgment in all other respects be
denied.    The district court adopted the magistrate judge’s report and
recommendations. The defendants timely brought this interlocutory appeal,
asserting that they are entitled to qualified immunity.
      This court reviews the district court’s denial of summary judgment de
novo. Attenberry v. Nocona Gen. Hosp., 430 F.3d 245, 252 (2005). Yet when
reviewing a denial of qualified immunity on an interlocutory appeal, the scope
of our review is restricted to the legal conclusions of the district court; we do not
review the correctness of the district court’s assessment of the facts. Colston v.
Barnhart, 146 F.3d 282 (5th Cir. 1998). Though the defendants note the limited
scope of our review in their brief, they nevertheless devote their entire attention
to issues of fact that we cannot review.
      The defendants assert, first, that they were not deliberately indifferent to
a substantial risk of serious harm to Adame’s safety. They argue that there is
absolutely no evidence that the defendants orchestrated the assault on Adame.
The district court disagreed. It noted that Adame had sufficiently alleged facts
tending to show that the defendants were deliberately indifferent to Adame’s
safety. The district court specifically noted that a reasonable prison official
would have been aware of the problems posed by the management of gang


                                         2
                                 No. 06-41764

members, and of the fact that gang rivalries readily translate into violence. The
district court also observed that Adame contends that the multiplicity of errors
that occurred are indicative of deliberative indifference.     This court lacks
jurisdiction to resolve such a factual issue. See Colston, 146 F.3d 282.
      The defendants assert, second, that their actions were objectively
reasonable in the light of clearly established law. They argue that the summary
judgment evidence clearly demonstrates that each individual defendant’s actions
were objectively reasonable. The district court disagreed. The district court
specifically noted that Adame had asserted that the defendants cannot explain
how it would have posed a danger to them to open the door when he broke free
of his assailants and ran over to the door, and that Adame had asserted that
allowing him to escape would have posed no danger to the officers observing
from behind the door. Again, this court lacks jurisdiction to resolve a factual
issue. See Colston, 146 F.3d 282.
      The defendants’ objections are without merit. This interlocutory appeal
is therefore
                                                                   DISMISSED.




                                       3